DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Drawings	
In light of the amendments to the specification filed on June 28, 2022, the objection to the drawings set forth in the non-final office action mailed on March 29, 2022 is withdrawn.
Claim Objections
In light of the amendments to the claims filed on June 28, 2022, the objections to the claims set forth in the non-final office action mailed on March 29, 2022 is withdrawn.
Claim 17 recites “9see page 9 -top) after the end of the claim. Examiner believes this is a typographical error which needs to be removed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kegresse (US 1786430, previously made of record) in view of Kautsch (US 9505454 B1, previously made of record).
In regards to claim 1: Kegresse teaches a tandem walking beam suspension system for a track-mounted vehicle defining a sub-frame and a track (Column 1 lines 32-37), the system comprising: 
- a main walking beam (6) pivotably mounted to the sub-frame of the track-mounted vehicle, the main walking beam defining a main walking beam first end (front one of beam 6) and a main walking beam second end (back end of beam 6) opposite the main walking beam first end; 
- a first pair of parallel and spaced apart secondary walking beams (Figure 2 references 8) pivotably mounted about the main walking beam first end
- a second pair of parallel and spaced apart secondary walking beams (Figure 4 references 8) pivotably mounted about the main walking beam second end; 
- a first pair of rollers (Figure 2 references 9) rotatably mounted in-between and to the first pair of parallel and spaced apart secondary walking beams; 
- a second pair of rollers (Figure 4 references 9) rotatably mounted in-between and to the second pair of parallel and spaced apart secondary walking beams, the first and second pairs of rollers being configured to roll along the track when the track-mounted vehicle is in displacement.  
Kegresse fails to teach a compression device connecting to the sub-frame and the main walking beam for providing vertical displacement of the main walking beam relative to the sub-frame. 
However, Kautsch teaches a compression device (80) connecting to a sub-frame of a tracked vehicle and a main walking beam for providing vertical displacement of the main walking beam relative to the sub-frame (Column 9 lines 40-49) to allow movement of the bogie relative to the frame on uneven ground (Column 2 lines 5-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a compression device as in Kautsch with the main walking beam of Kegresse so as to allow movement of the main walking beam relative to the frame on uneven ground thereby creating a smoother ride for the user and decreasing wear on the vehicle.
In regards to claim 3: The tandem walking beam suspension system of claim 1 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the compression device comprises:
- a main casing (82 of Kautsch) fixedly mounted on the sub-frame, the main casing defining a main casing lower end, the main walking beam being pivotably mounted at the main casing lower end (Column 11 lines 5-21 of Kautsch); and
- a spring-loaded mechanism (80) slidably mounted within the main casing and adapted to displace between a fully released position and a fully compressed position (Column 10 lines 4-10).
In regards to claim 4: The tandem walking beam suspension system of claim 3 is taught by Kegresse in view of Kautsch. The combination further teaches a main walking beam first opening (Front reference 14 of Kegresse) at the main walking beam first end, a main walking beam second opening (Rear reference 14 of Kegresse) at the main walking beam second end, and a main walking beam third opening (4 of Kegresse) between the main walking beam first and second ends, the system further comprising: a main shaft (5 of Kegresse) fixedly mounted on the main casing, at the main casing lower end; the main walking beam being pivotably mounted via the main walking beam third opening on the main shaft (Column 2 lines 64-70 of Kegresse).
In regards to claim 5: The tandem walking beam suspension system of claim 4 is taught by Kegresse in view of Kautsch. The combination further teaches a first secondary shaft (Front reference 7 of Kegresse) connecting together the first pair of parallel and spaced apart secondary walking beams, the first secondary shaft defining a first secondary shaft first end and a first secondary shaft second end, one of the first pair of parallel and spaced apart secondary walking beams being pivotably mounted at the first secondary shaft first end, the other one of the first pair of parallel and spaced apart secondary walking beams being pivotably mounted at the first secondary shaft second end (See Figure 2 of Kegresse).
In regards to claim 6: The tandem walking beam suspension system of claim 5 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the main walking beam is pivotably mounted via the main walking beam first opening on the first secondary shaft (See front connection of 6 and 7 in Figure 1 of Kegresse).
In regards to claim 7: The tandem walking beam suspension system of claim 5 is taught by Kegresse in view of Kautsch. The combination further teaches a second secondary shaft (Rear reference 7 of Kegresse) connecting together the second pair of parallel and spaced apart secondary walking beams, the second secondary shaft defining a second secondary shaft first end and a second secondary shaft second end, one of the second pair of parallel and spaced apart secondary walking beams being pivotably mounted at the second secondary shaft first end, the other one of the second pair of parallel and spaced apart secondary walking beams being pivotably mounted at the second secondary shaft second end (See Figure 4 of Kegresse).
In regards to claim 8: The tandem walking beam suspension system of claim 7 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the main walking beam is pivotably mounted via the main walking beam second opening on the second secondary shaft (See rear connection of 6 and 7 in Figure 1 of Kegresse).
In regards to claim 9: The tandem walking beam suspension system of claim 7 is taught by Kegresse in view of Kautsch. The combination further teaches an articulating member (11 of Kegresse) mounted on the main walking beam and connecting the first and second secondary shafts for allowing a tilting movement of the main walking beam relative to the first and second pairs of parallel and spaced apart secondary walking beams (See Figures 1 and 3 of Kegresse as well as Column 1 line 50-Column 2 lines 51- 63).
In regards to claim 10: The tandem walking beam suspension system of claim 9 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the articulating member comprises an articulating member first element (2 of Kegresse) and an articulating member second element (3 of Kegresse) mounted on the main walking beam, the articulating member first element connecting the main shaft and the first secondary shaft for allowing a first independent tilting movement of the main walking beam relatively to the first pair of parallel and spaced apart secondary walking beams (See front most 6 connected to main shaft through element 2), the articulating member second element connecting the main shaft and the second secondary shaft for allowing a second independent tilting movement of the main walking beam relatively to the second pair of parallel and spaced apart secondary walking beams (See rear most 6 connected to main shaft through element 3).
In regards to claim 11: The tandem walking beam suspension system of claim 7 is taught by Kegresse in view of Kautsch. The combination further teaches wherein each secondary walking beam from the first and second pairs of parallel and spaced apart secondary walking beams comprises: 
- an upper section (See upper apex of triangular section 8 in Figure 1 of Kegresse);
- a lower section opposite the upper section (See lower two apexes of triangular section 8 in Figure 1 of Kegresse);
- a pivot opening found within the upper section for receiving one of the first secondary shaft and the second secondary shaft (See Figures 2 and 4 of Kegresse);
- a first rotation opening (Front most opening at reference 10 of each secondary walking beam of Kegresse) found within the lower section for rotatably receiving one of the first or second pair of rollers; and
- a second rotation opening (Rear most opening at reference 10 of each secondary walking beam of Kegresse) found within the lower section at a distance from the first rotation opening for rotatably receiving the other one of the first or second pair of rollers.
In regards to claim 12: The tandem walking beam suspension system of claim 11
is taught by Kegresse in view of Kautsch. The combination further teaches wherein the first pair of rollers comprises:
- a first roller shaft (Front most reference 10 of front secondary walking beam of Kegresse) in a rotatable engagement with the first rotation openings of the first pair of parallel and spaced apart secondary walking beams;
- a second roller shaft (Rear most reference 10 of front secondary walking beam of Kegresse) in a rotatable engagement with the second rotation openings of the first pair of parallel and spaced apart secondary walking beams;
- a first roller member (Front most references 9 of front secondary walking beam of Kegresse) outwardly and peripherally extending from the first roller shaft for rolling along the track (Exemplary orientation shown in Figure 2, shaft 10 labeled in Figure 1); and
- a second roller member (Rear most references 9 of front secondary walking beam of Kegresse) outwardly and peripherally extending from the second roller shaft for rolling along the track (Exemplary orientation shown in Figure 2, shaft 10 labeled in Figure 1).
In regards to claim 13: The tandem walking beam suspension system of claim 12
is taught by Kegresse in view of Kautsch. The combination further teaches wherein the
first roller member comprises a plurality of wheels (See two wheels 9 in exemplary Figure 2 of Kegresse) outwardly and peripherally extending from the first roller shaft and
the second roller member comprises a plurality of wheels (See two wheels 9 in exemplary Figure 2 of Kegresse) outwardly and peripherally extending from the second roller shaft for rolling along the track.
In regards to claim 14: The tandem walking beam suspension system of claim 11
is taught by Kegresse in view of Kautsch. The combination further teaches wherein the second pair of rollers comprises:
- a first roller shaft (Front most reference 10 of rear secondary walking beam of Kegresse) in a rotatable engagement with the first rotation openings of the first pair of parallel and spaced apart secondary walking beams;
- a second roller shaft (Rear most reference 10 of rear secondary walking beam of Kegresse) in a rotatable engagement with the second rotation openings of the first pair of parallel and spaced apart secondary walking beams;
- a first roller member (Front most references 9 of each secondary walking beam of Kegresse) outwardly and peripherally extending from the first roller shaft for rolling along the track (Exemplary orientation shown in Figure 4, shaft 10 labeled in Figure 1); and
- a second roller member (Rear most references 9 of rear secondary walking beam of Kegresse) outwardly and peripherally extending from the second roller shaft for rolling along the track (Exemplary orientation shown in Figure 4, shaft 10 labeled in Figure 1).
In regards to claim 15: The tandem walking beam suspension system of claim 14 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the first roller member comprises a plurality of wheels (See two wheels 9 in exemplary Figure 2 of Kegresse) outwardly and peripherally extending from the first roller shaft and the second roller member comprises a plurality of wheels (See two wheels 9 in exemplary Figure 2 of Kegresse) outwardly and peripherally extending from the second roller shaft for rolling along the track.
In regards to claim 16: The tandem walking beam suspension system of claim 3 is taught by Kegresse in view of Kautsch. The combination further teaches wherein the main walking beam comprises a main walking beam first member (Outboard side reference 6 of Kegresse) pivotably mounted tot the sub-frame of the track-mounted vehicle and a main walking beam second member (Inboard side reference 6 of Kegresse)(See parallel inboard and outboard side members of Reference 6 in Figures 2-4) pivotably mounted to the sub-frame of the track-mounted vehicle, each one of the main walking beam first and second members having spaced apart first and second walking beam first (Front most references 6, See Figures 2 and 1 of Kegresse) and second ends (Rear most references 6, See Figures 2 and 1 of Kegresse).
In regards to claim 17: The tandem walking beam suspension system of claim 16 is taught by Kegresse in view of Kautsch. The combination further teaches wherein: 
each one of the main walking beam first and second members comprises a main walking beam first opening (See front most openings at 7 in Figure 1 of Kegresse, See also Figure 2 for parallel inboard and outboard members) at the main walking beam first end, and a main walking beam second opening (See rearmost opening at 7 in Figure 1 of Kegresse, See also Figure 2 for parallel inboard and outboard members) at the main walking beam second end, and a third opening (Opening at references 5 Figures 1 and 3 of Kegresse) located between the first and second openings (Refer to Figure 1 of Kegresse); and 
a main shaft (5 of Kegresse) fixedly mounted on the main casing at the main casing lower end, the main walking beam first and second members being pivotably mounted via the main walking beam third openings on the main shaft (See Figures 1 and 3 of Kegresse).
In regards to claim 19: The tandem walking beam suspension system of claim 1 is taught by Kegresse in view of Kautsch. The combination further teaches at least one additional shock absorber connecting the sub-frame and the main walking beam (See annotated Figure 1 of Kegresse).
 
    PNG
    media_image1.png
    256
    772
    media_image1.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kegresse in view of Kautsch and further in view of Randolph (US 4077483). The tandem walking beam suspension system of claim 1 is taught by Kegresse in view of Kautsch. The combination does not explicitly teach a track tensioning idler wheel system connected to the sub-frame to tension the track. However, Randolph teaches a track tensioning idler wheel system (69, 71, 46) to ensure a tight fit of the track (Column 4 lines 20-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a track tensioning idler wheel system as in Randolph with the track system of Kegresse in view of Kautsch to ensure a continuously tight fit of the track thereby increasing durability of the track system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kegresse in view of Kautsch as applied to claim 9 above and further in view of Pennington (US 1579245). The tandem walking beam suspension system of claim 9 is taught by Kegresse in view of Kautsch. The combination does not explicitly teach wherein the articulating member is made of a resilient material. However, Pennington teaches resilient load supporting connections to the frame of the vehicle (Column 1 lines 20-25) to allow relative movement of the track system to the frame when the tracks are laid unevenly on rough ground (Column 1 lines 27-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulating member of Kegresse in view of Kautsch to be a resilient material as in Pennington so as to allow relative movement of the track system to the frame when the tracks are laid unevenly on rough ground thereby decreasing wear on the vehicle and providing increased durability.
Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. Applicant amended claim 1 to include the subject matter of claim 2 which had been rejected over Kegresse in view of Kautsch under U.S.C. 103. Applicant argues that newly amended claim 1 overcomes the 102 rejection over Kegresse. However, the subject matter in newly amended claim 1 is still taught by the combination of Kegresse in view of Kautsch and is rejected under U.S.C. 103 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611